Fourth Court of Appeals
                                        San Antonio, Texas
                                                 June 1, 2015

                                            No. 04-15-00334-CV

                                    IN RE Tina Marie Allen SOUZA

                                     Original Mandamus Proceeding1

                                                   ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Jason Pulliam, Justice

        On May 29, 2015, relator Tina Marie Allen Souza filed a petition for writ of mandamus
and an emergency motion to stay proceedings pending a ruling on the mandamus petition. The
court has considered the petition for writ of mandamus and is of the opinion that relator is not
entitled to the relief sought. Accordingly, the petition for writ of mandamus and emergency
motion to stay proceedings are DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on June 1, 2015.


                                                            _________________________________
                                                            Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of June, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2003-PA-01721, styled In the Interest of T.R.A., A Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Peter A. Sakai presiding.